Case 3:20-cv-03792-WHA Document 41-4 Filed 08/06/20 Page 1 of 4




                           Exhibit 3
  8/5/2 020                   Case 3:20-cv-03792-WHA          Document
                                      GEO Group Runs Out of Banks            41-4 Partners
                                                                  as 100% of Banking Filed Say
                                                                                           08/06/20         PagePrison
                                                                                               'No' lo the Private 2 ofSector
                                                                                                                        4




                       GEO Group Runs Out of Banks as 100% of
                       Banking Partners Say `No' to the Private
                       Prison Sector
                                       Morgan Simon contributor
                                       Investing
                                      lavrile ubout Invney antisccifdjusfice.




                                                                                                                                                 4 11111.'.. 1. 1h:




                                                                                                                                                •




                       This shift represents an estimated shortfa I of 137 A% of ailhfuture funding to the private prison   woncomvois




                       All of the existing banking partners to private prison leader GEO Group have now
                       officially committed to ending ties with the private prison and immigrant detention
                      industry. These banks are JPMorgan Chase, Wells Fargo, Bank of America, SunTrest,
                       BNP Paribas, Fifth Third Bancorp, Barclays, and PNC.

                      This exodus comes in the wake of demands by grassroots activists — many under the
                       banner of the #FamiliesBelongTogether coalition — shareholders, pohcymakers, and
                      investors. Major banks supporting the private prisons behind mass incarceration and
                      immigrant detention have now committed to not renew $2.4B in credit lines and term
                      loans to industry giants GEO Group and CoreCivic.


https://web.archive.org/web/20191001182936/https:/www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sector/
htios:Aveiti.erehiw.orghvebt20181001182938(httisivnvif.ist es.comisitesirnnansinow2019/09/30,fgoo-group-tms-nut-or-banios-tes-100-of-bankkog-partners-say-ro-to-tielvivate-pdseri-neetert 1/3
 8/5/2020                     Case 3:20-cv-03792-WHA          Document
                                      GEO Group Runs Out of Banks            41-4 Partners
                                                                  as 100% of Banking Filed Say
                                                                                           08/06/20         PagePrison
                                                                                               'No' to the Private 3 ofSector
                                                                                                                        4
                      This shift represents an estimated shortfall of 87.4% of all future funding to the private
                      prison and for-profit immigrant detention industry, which depends on these bank credit
                      lines and loans to finance their day to day operations. Together, these banks
                      commitments — alongside a federal judge's block on the Trump administration's plans to
                      expand family detention this weekend, new policy initiatives such as California ending all
                      contracts with private prisons, and Democratic primary candidates publicly raising the
                      idea of a federal ban on for-profit incarceration — lead many to speculate a threat to the
                      survival of the private prison industry all together.

                      Five banks have not yet made the commitment to stop extending their credit lines and
                      term loans to CoreCivic: Regions (headquartered in Birmingham, AL), Citizens
                      (Providence, Rhode Island), Pinnacle Bank (Nashville, TN), First Tennessee Bank
                      (Memphis, TN), and Synovus Bank (Columbus, GA). In response to an inquiry, Pinnacle
                      President and CEO Terry Turner said "while we don't discuss details of client
                      relationships, we base commercial credit decisions on several factors. In general we lend
                      to businesses based in our markets that have strong leadership teams, sound credit
                      histories and good operating leverage so they can create jobs and enhance the economic
                      health of our markets." Additionally, a spokesperson from Regions wrote "we recognize
                      that people have differing views about the private sector's involvement in prisons. This is
                      a complex issue that government officials and policymakers are in the best position to
                      address directly."

                      Even with these remaining partners still at the table, international credit rating agency
                      Fitch downgraded CoreCivic from stable to negative, and stock prices for both companies
                      now near historic lows. The one year returns to investors for both GEO Group and
                      CoreCivic are down nearly 3o%, which classifies them as significantly underperforming
                      when compared to other entities in their investment class of US Real Estate Investment
                      Trusts (a designation that initially allowed private prisons to reap major tax benefits).

                      As a brief historical recap: the American private prison industry is a relatively new
                      phenomenon, with the first private prison opening in 1984. Given their business model
                      depends on keeping a consistent and increasing number of people incarcerated, it's been
                      speculated and critiqued that this is why GEO Group and Core Civic have spent $25M on
                      lobbying over the past three decades to push for harsher criminal justice and immigration
                      laws. A cycle emerges when you follow the money: everyday people put their money in
                      banks, banks lend that money out to the private prison industry, the private prison
                      industry uses that financing for their day to day work including lobbying, which
                      successfully funnels more detainees into their facilities, and banks reap a payoff from
                      their loans.

                      Banks are only one piece of the wider financial lives of private prison companies, which
                      include share ownership, bond underwriting, the purchase of bonds, and others. Still, in
                      the wake of reputational risk and falling share prices, it is questionable at best if new
                      partners will take the leap to join GEO Group and CoreCivic in business and fill their

https://web.archive.org/web/20191001182936/https:/www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sector/ 2/3
https://web.archive.org/web/20191001182936/https:/www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sectod
8/5/2020                     Case 3:20-cv-03792-WHA          Document
                                     GEO Group Runs Out of Banks            41-4 Partners
                                                                 as 100% of Banking Filed Say
                                                                                          08/06/20         PagePrison
                                                                                              'No' to the Private 4 ofSector
                                                                                                                       4
                      financing gaps. In addition to the #FamiliesBelongTogether coalition representing over
                     10 million people nationwide, asset owners and managers of ICCR and the Confluence
                      Philanthropy network, representing over $2B in AUM, added their voices to a public
                     letter demanding that banks stop financing the private prison industry. Among others,
                      these signatories include Akonadi Foundation, Edward W. Hazen Foundation, Mary
                      Reynolds Babcock Foundation, The Libra Foundation, Zevin Asset Management, and
                     Vcris Wealth Partners. Investors arc increasingly asking about, and. when possible
                      avoiding, other exposures they have to the industry beyond banks.

                      GEO Group has already noted the critical impact of the banks committing to end their
                      financial relationships with them. In a recent SEC filing the company noted that "if other
                      banks or third parties that currently provide us with debt financing or that we do business
                     with decide in the future to cease providing us with debt financing or doing business with
                      us, such determinations could have a material adverse effect on our business, financial
                      condition, and results of operations." In the meantime, there's speculation about what the
                      remaining five banks — Regions, Citizens, Pinnacle, First Tennessee, and Synovus — will
                      do about their ties to private prisons and immigrant detention.

                      Thanks to Jasmine Rashidfor her contributions to this piece. Full disclosures related to
                      my work here. This post does not constitute investment, tax, or legal advice, and the
                      author is not responsiblefor any actions taken based on the information provided
                      herein.

                      Follow me on Twitter or Linkedln. Check out my website.


                      3         Morgan Simon


                     I am an investor and activist who has been building bridges between finance and social justice far close to twenty
                      years. In that time, I've influenced over $150 Billion... Read More




https://web.archive.org/web/20191001182936/https:/www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sector/ 3/3
https://web.archive.org/web/20191001182936/https:/www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-sectod
